Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 21, CHINA HOLDINGS ACQUISITION CORP. (Exact Name of Registrant as Specified in Charter) Delaware 005-83376 61-1533071 (State or Other Jurisdiction of (Commission File Number) (IRS Employer Incorporation) Identification No.) 33 Riverside Avenue, 5 th Floor Westport, CT (Address of Principal Executive Offices) (Zip Code) Registrants telephone number, including area code: (203) 226-6288 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 8.01. Other Events On November 21, 2007, the initial public offering (IPO) of 12,000,000 units of China Holdings Acquisition Corp. (the Company) was consummated. Each unit issued in the IPO (the Units) consists of one share of common stock, $.001 par value per share (the Common Stock), and one warrant, each warrant to purchase one share of Common Stock at an exercise price of $7.50 per share.
